DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/5/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
5.	Claims 4, 12, and 18 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Claims 4, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Furthermore, the prior arts Zhou et al. US 20190141742 hereafter Zhou discloses in Section [0403] For a cross-CC (i.e. cross-component carrier) scheduling, a DCI transmitted in PCell indicate a BWP among the one or more configured BWPs, and grants detailed resource; and Section [0477] In an example, the UE may set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH or PUSCH, respectively, by the UE in the flexible symbols of the slot; and the prior art, Takeda et al. US 20210051666 hereafter Takeda discloses in Section [0037] The slot format may indicate a transmission direction (one of UL, DL and flexible) of each symbol in one slot; Section [0055] By configuring an unknown (flexible) symbol to a DL carrier, it is possible to stop reception (e.g., monitoring of a PDCCH) of the UE. By configuring an unknown (flexible) symbol to a UL carrier or an SUL carrier, it is possible to stop transmission of the UE; Section [0098] It may be assumed for FDD UL that the transmission direction of the uninstructed slot is unknown (dynamic unknown or flexible).
However, Zhou in view of Takeda in combination do not render obvious the claim elements recited in Claims 4 and 12 respectively, wherein the UE determines the flexible slot to be the uplink slot for each component carrier in a first group of component carriers if the DCI schedules uplink resources for an uplink transmission from the UE on the component carrier,   and wherein the flexible slot is determined to be the downlink slot for each component carrier in a second group of component carriers if the DCI schedules downlink resources for a downlink transmission to the UE on the component carrier; and wherein the UE determines the flexible slot to be the uplink slot for each component carrier in a first group of component carriers if the SFI indicates the flexible slot as the uplink slot for the component carrier, and wherein the flexible slot is determined to be the downlink slot for each component carrier in a second group of component carriers if the SFI indicates the flexible slot as the downlink slot for the component carrier. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-11, 13-17, and 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. US 20190141742 hereafter Zhou. 

As to Claim 1.    Zhou discloses a method of wireless communication at a user equipment (UE) [i.e. Wireless device-406, Section 0185] operating in a half-duplex operation in a frequency division duplexing (FDD) mode, the method comprising [Figs. 2 (Depicts FDD frame including Carriers/slots), Fig. 4, Sections 0059, 0155: Invention enable operation of carrier aggregation in communication systems relate to wireless device capability. A multicarrier communication system include one or more carriers with radio frame structures supported for FDD duplex mechanisms]: 
receiving a first indication [i.e. assignment from higher layer/SIB/RRC signal; Section 0401: In CA, UE is configured via RRC signaling in primary CC] of a slot pattern [i.e. slot structure or slot assignment] for a plurality of slots associated with at least one component carrier assigned to the UE [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0477: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots and support slot aggregation. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB],
wherein the first indication indicates that each of the plurality of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot, and the plurality of slots includes a flexible slot [Sections 0155, 0477: A slot may contain all downlink, all uplink, or a downlink part. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB, and Slot format may include downlink symbols, uplink symbols, and flexible symbols],
receiving, from a base station, a second indication [i.e. DCI] indicating whether the flexible slot is the uplink slot or the downlink slot; and [Sections 0266, 0477: In FDD operation, base station use DCI format to notify UE of slot format. The UE set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH reception], 
communicating with the base station based on at least one of the first indication or the second indication [Sections 0338, 0478: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC, see 0250) and/or a TTI (i.e. time slot) numerology that the wireless device may transmit data.  The wireless device configured to monitor for SFI (slot format indication) for cross cell (carrier), PDCCH and RRC configuration; and UE specific DCI triggered for PUSCH/PUCCH (i.e. uplink channels used by UE to communicate with Base station)].

As to Claim 2.   Zhou discloses the method of claim 1, wherein the first indication is received in system information or in radio resource control (RRC) signaling [Sections 0401, 0477: In CA, UE is configured via RRC signaling in primary CC. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB].

As to Claim 3.   Zhou discloses the method of claim 1, wherein the second indication is received in downlink control information (DCI) for the UE [Sections 0266: In FDD operation, base station use DCI format to notify UE of slot format], 
and wherein the UE [i.e. Wireless device-406, Section 0185] determines the flexible slot to be the uplink slot or the downlink slot based on communication scheduled for a component carrier in the DCI or a slot format indicator (SFI) for the component carrier comprised in the DCI [Sections 0338, 0477, 0478: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC) and/or a TTI (i.e. time slot) numerology. The UE set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH reception. The wireless device configured to monitor for SFI (slot format indication) for cross cell (carrier)].

As to Claim 5. Zhou discloses the method of claim 4, wherein the UE [i.e. Wireless device-406, Section 0185] is not indicated with conflicting directions across a group of component carriers [Sections 0478, 0250: A wireless device configured to monitor SFI in group common PDCCH for different cells (i.e. CCs/component carriers) and the UE may not be expected to have conflict on link (DL or UL) direction, a link direction denoted as unknown in dynamic SFI may not be deemed as in conflict with DL or UL. Component carriers are organized or are cells].

As to Claim 6.  Zhou discloses the method of claim 4, wherein the UE [i.e. Wireless device-406, Section 0185] receives a separate first indication for each component carrier in a group of component carriers [Sections 0059, 0411, 0444: Embodiments of the invention relates to carrier aggregation in multi-carrier system. One or multiple bandwidth part configurations for each component carrier may be semi-statically signaled to a UE. The base station configure a wireless device with a plurality of bandwidth parts on a cell/carrier bandwidth].

As to Claim 7.  Zhou discloses the method of claim 6, wherein the UE [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC)] receives a separate scheduling DCI for each of the component carriers in the group of component carriers [Sections 0059, 0268, 0392: Embodiments of the invention relates to carrier aggregation in multi-carrier system. Different types of control information may correspond to different DCI message sizes supporting allocation of RBs in the frequency domain.  DCI format(s) configured user-specifically per cell (i.e. carrier)].

As to Claim 8. Zhou discloses the method of claim 6, wherein the UE [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC)] receives a scheduling DCI for one of the component carriers in the group of component carriers in another component carrier [Sections 0059, 0176, 0268: Embodiments of the invention relates to carrier aggregation in multi-carrier system. When cross carrier scheduling is configured for a cell, the scheduling cell may be different than the cell that is employed. Different types of control information may correspond to different DCI message sizes supporting allocation of RBs in the frequency domain].

As to Claim 9.  Zhou discloses the method of claim 4, wherein each component carrier in a group of component carriers shares a single first indication of the slot pattern for the plurality of slots [Section 0155, 0401: Carriers may have same or different timing structures; a multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots and support slot aggregation. In CA, UE is configured via RRC signaling in primary CC].

As to Claim 10.   Zhou discloses the method of claim 9, wherein the UE [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC)] receives a separate scheduling DCI for each of the component carriers in the group of component carriers [Sections 0059, 0268, 0392: Embodiments of the invention relates to carrier aggregation in multi-carrier system. Different types of control information may correspond to different DCI message sizes supporting allocation of RBs in the frequency  domain.  DCI format(s) configured user-specifically per cell (i.e. carrier)].

As to Claim 11.  Zhou discloses the method of claim 9, wherein the UE [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC)] receives a scheduling DCI for one of the component carriers in the group of component carriers in another component carrier [Sections 0059, 0176, 0268: Embodiments of the invention relates to carrier aggregation in multi-carrier system. When cross carrier scheduling is configured for a cell, the scheduling cell may be different than the cell that is employed. Different types of control information may correspond to different DCI message sizes supporting allocation of RBs in the frequency domain].

As to Claim 13.  Zhou discloses the method of claim 12, wherein the UE [i.e. Wireless device-406, Section 0185] is not indicated with conflicting directions across a group of component carriers [Sections 0478, 0250: A wireless device configured to monitor SFI in group common PDCCH for different cells (i.e. CCs/component carriers) and the UE may not be expected to have conflict on link (DL or UL) direction, a link direction denoted as unknown in dynamic SFI may not be deemed as in conflict with DL or UL. Component carriers are organized or are cells].

As to Claim 14.  Zhou discloses the method of claim 3, wherein the UE receives a corresponding SFI for each of multiple component carriers [Sections 0478, 0482: A wireless device (i.e. UE) configured to monitor SFI for cross cell GC-PDCCH monitoring, RRC configuration indicate that the same SFI may be applicable to more than one cell; RRC configuration indicate that different SFI fields in one GC-PDCCH may be applied to different cells (i.e. component carriers) a link direction denoted as unknown in dynamic SFI may not be deemed as in conflict with DL or UL. The base station may configure the BWPs of the first cell (i.e. component carrier) based on the wireless device capability information (e.g., capability information related to bandwidth parts) to have different or same SFI formats],
wherein the SFI for each component carrier within a group of component carriers indicates a common direction for the flexible slot [Sections 0477, 0478: A slot format include downlink symbols, uplink symbols, and flexible symbols; the parameter SlotFormat-assignment may override flexible symbols per slot over the number of slots. RRC configuration indicate that different SFI fields in one GC-PDCCH may be applied to different cells a link direction denoted as unknown in dynamic SFI may not be deemed as in conflict with DL or UL].

As to Claim 15.    Zhou discloses an apparatus for wireless communication at a user equipment (UE) [i.e. Wireless device-406, Section 0185] operating in a half-duplex operation in a frequency division duplexing (FDD) mode, comprising [Figs. 2 (Depicts FDD frame including Carriers/slots), Fig. 4, Sections 0059, 0155: Invention enable operation of carrier aggregation in communication systems relate to wireless device capability. A multicarrier communication system include one or more carriers with radio frame structures supported for FDD duplex mechanisms]: 
a memory [non-transitory memory-409]; and at least one processor [Processor-408] coupled to the memory and configured to [Fig. 4, Section 0162: The Wireless device includes at least one processor and memory with instructions executable by processor]:
receive a first indication [i.e. assignment from higher layer/SIB/RRC signal; Section 0401: In CA, UE is configured via RRC signaling in primary CC] of a slot pattern [i.e. slot structure or slot assignment]  for a plurality of slots associated with at least one component carrier assigned to the UE [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0477: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots and support slot aggregation. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB],
 wherein the first indication indicates that each of the plurality of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot, and the plurality of slots includes a flexible slot [Sections 0155, 0477: A slot may contain all downlink, all uplink, or a downlink part. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB, and Slot format may include downlink symbols, uplink symbols, and flexible symbols],
 receive, from a base station, a second indication [i.e. DCI]  indicating whether the flexible slot is the uplink slot or the downlink slot; and [Sections 0266, 0477: In FDD operation, base station use DCI format to notify UE of slot format. The UE set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH reception], 
communicate with the base station based on at least one of the first indication or the second indication [Sections 0338, 0478: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC) and/or a TTI (i.e. time slot) numerology that the wireless device may transmit data.  The wireless device configured to monitor for SFI (slot format indication) for cross cell (carrier), PDCCH and RRC configuration; and UE specific DCI triggered for PUSCH/PUCCH (i.e. uplink channels used by UE to communicate with Base station)].

As to Claim 16.    Zhou discloses the apparatus [i.e. Wireless device-406, Section 0185] of claim 15, wherein the first indication is received in system information or in radio resource control (RRC) signaling [Sections 0401, 0477: In CA, UE is configured via RRC signaling in primary CC. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB].
As to Claim 17.  Zhou discloses the apparatus [i.e. Wireless device-406, Section 0185] of claim 15, wherein the second indication is received in downlink control information (DCI) for the UE [Sections 0266: In FDD operation, base station use DCI format to notify UE of slot format], 
 and wherein the UE determines the flexible slot to be the uplink slot or the downlink slot based on communication scheduled for a component carrier in the DCI or a slot format indicator (SFI) for the component carrier comprised in the DCI [Sections 0338, 0477, 0478: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC) and/or a TTI (i.e. time slot) numerology. The UE set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH reception. The wireless device configured to monitor for SFI (slot format indication) for cross cell (carrier)].

As to Claim 19. Zhou discloses a method of wireless communication at a user equipment (UE) [i.e. Wireless device-406, Section 0185] operating in a half-duplex operation in a frequency division duplexing (FDD) mode, the method comprising [Figs. 2 (Depicts FDD frame including Carriers/slots), Fig. 4, Sections 0059, 0155: Invention enable operation of carrier aggregation in communication systems relate to wireless device capability. A multicarrier communication system include one or more carriers with radio frame structures supported for FDD duplex mechanisms]: 
receiving an indication [i.e. assignment from higher layer/SIB/RRC signal; Section 0401: In CA, UE is configured via RRC signaling in primary CC] of a slot pattern [i.e. slot structure or slot assignment] for a plurality of slots associated with multiple component carriers [i.e. Multicarrier] assigned to the UE [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0477: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots and support slot aggregation. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB],
wherein the indication indicates that each of the plurality of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot [Sections 0155, 0477: A slot may contain all downlink, all uplink, or a downlink part. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB, and Slot format may include downlink symbols, uplink symbols, and flexible symbols],
wherein a first component carrier has a first numerology and a second component carrier has a second numerology that is different than the first numerology; and [Sections 0059, 0157: Invention enables operation of carrier aggregation in field of multicarrier communication system. Multiple numerologies may be supported, a numerology derived by scaling in an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing and with different subcarrier spacing at a symbol boundary every l ms in a NR carrier],
determining a slot duration for applying the slot pattern based on a reference numerology [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0157, 0338: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots, and support slot aggregation; a mini-slot may have a duration of one or more OFDM symbols and Slot(s) include a plurality of OFDM symbols-203. Multiple numerologies may be supported, a numerology derived by scaling in an example. Wherein the one or more first TTIs (i.e. slots) may have shorter duration than the one or more second TTIs and the plurality of TTIs/numerologies be pre-configured at the wireless device; the one or more messages comprise the configuration parameters of the plurality of TTIs/numerologies; a base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data].

As to Claim 20.  Zhou discloses  the method of claim 19, wherein the indication is received in system information or in radio resource control (RRC) signaling [Sections 0401, 0477: In CA, UE is configured via RRC signaling in primary CC. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB].

As to Claim 21.  Zhou discloses the method of claim 19, wherein the reference numerology is based on a frequency range [i.e. 15 kHz to 480 kHz] comprising [Section 0162: The wireless device is configured to send and receive using multiple frequency carriers] the first component carrier and the second component carrier [Sections 0059, 0157: Invention enables operation of carrier aggregation in field of multicarrier communication system. Multiple numerologies may be supported, a numerology derived by scaling in an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing and with different subcarrier spacing at a symbol boundary every l ms in a NR carrier].
As to Claim 22.  Zhou discloses the method of claim 19, wherein the reference numerology is based on a function of configured bandwidth parts [i.e. BWP] for the first component carrier and the second component carrier [Sections 0280, 0435: A gNB (i.e. base station) transmit one or more message comprising configuration parameters of one or more bandwidth parts (BWP) of a cells (PCell/SCell), one or more BWPs have different numerologies; gNB transmit one or more control information for cross-BWP scheduling to a UE. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier].

As to Claim 23. Zhou discloses the method of claim 19, wherein the reference numerology is based on a function of active bandwidth parts for the first component carrier and the second component carrier [Sections 0287, 0435: A DL BWP other than the initial active DL BWP may be configured to a UE; the reconfiguring the default DL BWP may be due to different numerologies employed for active DL BWP and initial active DL BWP. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier; different active DL and UL BWPs are configured]. 

As to Claim 24.  Zhou discloses the method of claim 19, further comprising: receiving a configuration from a base station indicating the reference numerology [Sections 0280, 0338: A gNB (i.e. base station) transmit one or more message comprising configuration parameters of one or more BWPs have different numerologies; gNB transmit one or more control information for cross-BWP scheduling to a UE. The one or more messages comprise the configuration parameters of the plurality of TTIs/numerologies; a base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data].

As to Claim 25.   Zhou discloses the method of claim 19, further comprising: receiving downlink control information (DCI) scheduling communication for the first component carrier or the second component carrier [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC/component carrier)]
wherein the reference numerology is based on a corresponding numerology for an active bandwidth part on the first component carrier or the second component carrier in which the DCI is received [Section 0338, 0435: In an example, a base station transmit a grant/DCI to a wireless device, wherein the grant/DCI may comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data, a field in the DCI may indicate both the cell and the TTI/numerology. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier; different active DL and UL BWPs are configured]. 

As to Claim 26.    Zhou discloses the method of claim 19, further comprising: receiving downlink control information (DCI) comprising a slot format indicator (SFI) for the first component carrier or the second component carrier [Sections 0338, 0486: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC/component carrier). The wireless device receive in a group common DCI, a first SFI for a DL BWP and a second SFI for an UL BWP; The first SFI and the second SFI may indicate different slot formats for the DL BWP and the UL BWP],
wherein the reference numerology is based on a corresponding numerology for an active bandwidth part on the first component carrier or the second component carrier in which the SFI is received [Section 0338, 0435, 0482: A field in the DCI may indicate both the cell and the TTI/numerology. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier; different active DL and UL BWPs are configured. The wireless device operate using different slot format indication (SFI) parameters on different BWPs of a first cell or different BWPs of a first cell may operate based on a same SFI].

As to Claim 27.    Zhou discloses an apparatus for wireless communication at a user equipment (UE) [i.e. Wireless device-406, Section 0185] operating in a half-duplex operation in a frequency division duplexing (FDD) mode, comprising [Figs. 2 (Depicts FDD frame including Carriers/slots), Fig. 4, Sections 0059, 0155: Invention enable operation of carrier aggregation in communication systems relate to wireless device capability. A multicarrier communication system include one or more carriers with radio frame structures supported for FDD duplex mechanisms]: 
 a memory [non-transitory memory-409]; and at least one processor [Processor-408] coupled to the memory and configured to [Fig. 4, Section 0162: The Wireless device includes at least one processor and memory with instructions executable by processor]:
receive an indication [i.e. assignment from higher layer/SIB/RRC signal; Section 0401: In CA, UE is configured via RRC signaling in primary CC] of a slot pattern [i.e. slot structure or slot assignment] for a plurality of slots associated with multiple component carriers [i.e. Multicarrier] assigned to the UE [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0477: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots and support slot aggregation. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB],
wherein the indication indicates that each of the plurality of slots is one of an uplink slot, a downlink slot, a special slot, or a flexible slot [Sections 0155, 0477: A slot may contain all downlink, all uplink, or a downlink part. A UE is provided/configured by higher layer a SlotFormat_assignment/SIB, and Slot format may include downlink symbols, uplink symbols, and flexible symbols],
wherein a first component carrier has a first numerology and a second component carrier has a second numerology that is different than the first numerology [Sections 0059, 0157: Invention enables operation of carrier aggregation in field of multicarrier communication system. Multiple numerologies may be supported, a numerology derived by scaling in an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing and with different subcarrier spacing at a symbol boundary every l ms in a NR carrier],
and determine a slot duration for applying the slot pattern based on a reference numerology [Fig. 2 (Depicts FDD frame including Carriers/slots), Sections 0155, 0157, 0338: A multicarrier system include one or more carriers (i.e. component carrier/CC) having timing (i.e. slot) structures that includes subframes comprising of multiple slots, and support slot aggregation; a mini-slot may have a duration of one or more OFDM symbols and Slot(s) include a plurality of OFDM symbols-203. Multiple numerologies may be supported, a numerology derived by scaling in an example. Wherein the one or more first TTIs (i.e. slots) may have shorter duration than the one or more second TTIs and the plurality of TTIs/numerologies be pre-configured at the wireless device; the one or more messages comprise the configuration parameters of the plurality of TTIs/numerologies; a base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data].

As to Claim 28.  Zhou discloses the apparatus [i.e. Wireless device-406, Section 0185] of claim 27, further comprising: receiving a configuration from a base station indicating the reference numerology [Sections 0280, 0338: A gNB (i.e. base station) transmit one or more message comprising configuration parameters of one or more BWPs have different numerologies; gNB transmit one or more control information for cross-BWP scheduling to a UE. The one or more messages comprise the configuration parameters of the plurality of TTIs/numerologies; a base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data].

As to Claim 29.   Zhou discloses the apparatus [i.e. Wireless device-406, Section 0185] of claim 27, further comprising: receiving downlink control information (DCI) scheduling communication for the first component carrier or the second component carrier [Section 0338: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC/component carrier)]
wherein the reference numerology is based on a corresponding numerology for an active bandwidth part on the first component carrier or the second component carrier in which the DCI is received [Section 0338, 0435: In an example, a base station transmit a grant/DCI to a wireless device, wherein the grant/DCI may comprise indication of a cell and/or a TTI/numerology that the wireless device may transmit data, a field in the DCI may indicate both the cell and the TTI/numerology. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier; different active DL and UL BWPs are configured].

As to Claim 30.  Zhou discloses the apparatus [i.e. Wireless device-406, Section 0185] of claim 27, further comprising: receiving downlink control information (DCI) comprising a slot format indicator (SFI) for the first component carrier or the second component carrier [Sections 0338, 0486: A base station transmit a DCI to a wireless device, wherein the DCI comprise indication of a cell (i.e. CC/component carrier). The wireless device receive in a group common DCI, a first SFI for a DL BWP and a second SFI for an UL BWP; The first SFI and the second SFI may indicate different slot formats for the DL BWP and the UL BWP],
 wherein the reference numerology is based on a corresponding numerology for an active bandwidth part on the first component carrier or the second component carrier in which the SFI is received [Section 0338, 0435, 0482: A field in the DCI may indicate both the cell and the TTI/numerology. For FDD, gNB configure separate sets of bandwidth part (BWP) configurations for DL & UL per component carrier; different active DL and UL BWPs are configured. The wireless device operate using different slot format indication (SFI) parameters on different BWPs of a first cell or different BWPs of a first cell may operate based on a same SFI].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;  Chen et al. US 20180219654 discloses in Section [0024] Accordingly, a wireless communications system (e.g., a New Radio (NR) system) may support the use of time and frequency resources with varying numerology (e.g., different subcarrier spacing and slot durations) to support more flexible allocation of resources. Efficient techniques for communicating using the different variations of time and frequency resources may be desirable to improve throughput in a wireless communications system. Specifically, a system may support communication with half-duplex operation using efficient techniques for transitioning between uplink and downlink configurations and for communicating over multiple carriers.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 19, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477